



EXHIBIT 10.3


PRIVILEGED AND CONFIDENTIAL


April 26, 2016
 
Richard Dziadzio
401 East 60th Street, Apt #12C
New York, NY 10022




Dear Richard:
 
We are pleased to offer you employment with Assurant, Inc. (the “Company”) to
commence June 1, 2016 on the terms and conditions set forth below.


1. Duties. You will serve as Executive Vice President, Chief Financial Officer &
Treasurer of the Company, based in our New York City office. In this position
you will report to me and you will become a member of the Company’s Management
Committee.
 
2. Compensation. The Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) has approved your 2016 target total direct
compensation of $2,656,250 for 2016, including an annualized base salary of
$625,000, a target annual incentive award opportunity of 100% of your annual
base salary and a target long-term incentive award opportunity of 225% of your
annual base salary. Actual incentive payments are determined on the basis of
Company results and are not guaranteed. Your 2016 long-term incentive award will
be granted no later than 30 days after the commencement of your employment.
Long-term incentive awards are granted by the Compensation Committee pursuant to
the Amended and Restated Assurant, Inc. Long-Term Equity Incentive Plan
(“ALTEIP”).


3. Other Benefits. Together with this letter, you will be provided with a Change
of Control Employment Agreement containing a two times multiple. As a senior
executive, your benefits will also include executive 401(k) and executive
long-term disability.


Based upon your level, you are eligible for 24 PTO (paid time off) days, which
are a combination of sick and vacation days, per year.
     
4. Sign-On Equity Award. Within 30 days after commencement of your employment
with the Company, you will receive an additional equity award of 10,000
restricted stock units (“RSUs”). The equity award will be subject to the terms
and conditions of the Company’s standard ALTEIP award agreement with a five-year
vesting schedule of 10% vesting on each anniversary of grant during the first
four years and 60% vesting in year five. All RSUs provided to you through this
Sign-On Equity Award shall immediately vest in the event of an involuntary
termination of your employment by the Company without cause during the five-year
vesting period.


As with all our employees, your employment will be on an at-will basis and the
terms thereof will be subject to applicable Company policies, which may be
changed by management. Employment is contingent upon proof of employment
eligibility under the Immigration Reform and Control Act of 1986. Please bring
identification with you on your first day to substantiate your eligibility to
work in the United States (and complete the employment eligibility verification
form).





--------------------------------------------------------------------------------







You hereby acknowledge and agree that this offer of employment supersedes and
replaces any prior offer of employment provided to you by the Company, either
orally or in writing or by any other means, and that this letter, if executed by
you, shall constitute the sole understanding between you and the Company
regarding your employment with the Company.


     If the foregoing accurately sets forth the terms of your employment with
the Company, please so indicate by signing below and returning one signed copy
of this letter agreement to me by 5:00 p.m., Eastern Daylight Time on May 2,
2016 (the “Execution Time”). This offer of employment shall remain outstanding
until the Execution Time, provided that the Company retains the right to rescind
this offer of employment in the event that it becomes aware (i) that you have
disclosed the existence, or the terms, of this offer to anyone other than your
current employer, immediate family members or your legal or financial advisors
or (ii) of circumstances which, if you were employed by the Company, would
constitute the basis for a termination of your employment by the Company for
Cause. If we have not received a signed copy of this offer letter by the
Execution Time, this offer of employment, and this offer letter, and all other
terms and conditions outlined shall automatically lapse, terminate and be of no
further effect.






Sincerely,
 
 
 
 
 
/s/ Alan Colberg
 
 
Alan Colberg
President and Chief Executive Officer
Assurant, Inc.
 
 
 
 
 
Agreed to and Accepted by:
 
 
 
 
 
/s/ Richard Dziadzio
 
4/27/16
Richard Dziadzio
 
Date






